Name: 2008/638/EC: Commission Decision of 30 July 2008 amending Decision 2007/777/EC concerning the authorisation of China for the importation of heat treated poultrymeat products (notified under document number C(2008) 3874) (Text with EEA relevance)
 Type: Decision_ENTSCHEID
 Subject Matter: health;  trade;  Asia and Oceania;  international trade;  animal product;  foodstuff
 Date Published: 2008-08-05

 5.8.2008 EN Official Journal of the European Union L 207/24 COMMISSION DECISION of 30 July 2008 amending Decision 2007/777/EC concerning the authorisation of China for the importation of heat treated poultrymeat products (notified under document number C(2008) 3874) (Text with EEA relevance) (2008/638/EC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Directive 92/118/EEC of 17 December 1992 laying down animal health and public health requirements governing trade in and imports into the Community of products not subject to the said requirements laid down in specific Community rules referred to in Annex A(I) to Directive 89/662/EEC and, as regards pathogens, to Directive 90/425/EEC (1), and in particular Article 10(2)(c) thereof, Having regard to Council Directive 2002/99/EC of 16 December 2002 laying down the animal health rules governing the production, processing, distribution and introduction of products of animal origin for human consumption (2), and in particular the introductory phrase of Article 8, the first paragraph of Article 8(1), Article 8(4), Article 9(2)(b) and Article 9(4)(b) and (c) thereof, Whereas: (1) Commission Decision 2007/777/EC of 29 November 2007 laying down the animal and public health conditions and model certificates for imports of certain meat products and treated stomachs, bladders and intestines for human consumption from third countries and repealing Decision 2005/432/EC (3) lays down rules on imports into the Community of consignments of certain meat products for human consumption, including the lists of third countries and parts of third countries from which imports of such products are to be authorised. That Decision also lays down model certificates and rules on treatments required for those products. (2) Under Decision 2007/777/EC, China is only authorised to export to the Community heat treated poultrymeat products treated in a hermetically sealed container to an Fo value of three or more in accordance with Part 4 of Annex II to that Decision. (3) The Chinese authorities have now asked the Commission to authorise the importation into the Community of poultrymeat products which have been subjected to a less severe treatment, namely heat treatment to a minimum temperature of 70 °C. (4) Several inspection missions carried out by the Commission's services in China have shown that the competent authorities in China, in particular in the Province of Shandong are sufficiently well structured to deal with the animal health status of poultry. (5) In addition, the authorities in the Province of Shandong have been able to demonstrate that the specific animal health requirements as laid down in Directive 2002/99/EC and Decision 2007/777/EC are complied with. (6) Following the last Annual General Session of the World Organisation for Animal Health (OIE) held in Paris in May 2007 at which China became a full member of that organisation, the Chinese authorities have regularly sent animal health information to the Commission. In addition, they have agreed to notify to the Commission, within 24 hours after confirmation, initial outbreaks of avian influenza and Newcastle disease in each previously disease free part of its territory. (7) China has recently sent avian influenza virus samples to the Community Reference Laboratory for Avian Influenza (CRL). The exchange of virus samples makes it possible to do more detailed studies on the evolution of the virus and assess the possible origin and means of virus spread. (8) It is therefore appropriate to authorise the importation into the Community of poultrymeat products from the Province of Shandong in China which have been heat treated to a minimum temperature of 70 °C in accordance with Part 4 of Annex II to Decision 2007/777/EC. (9) Decision 2007/777/EC should therefore be amended accordingly. (10) The measures provided for in this Decision are in accordance with the opinion of the Standing Committee on the Food Chain and Animal Health, HAS ADOPTED THIS DECISION: Article 1 Parts 1 and 2 of Annex II to Decision 2007/777/EC are replaced by the text in the Annex to this Decision. Article 2 The Member States shall immediately take the necessary measures to comply with this Decision and publish those measures. They shall immediately inform the Commission thereof. Article 3 This Decision is addressed to the Member States. Done at Brussels, 30 July 2008. For the Commission Androulla VASSILIOU Member of the Commission (1) OJ L 62, 15.3.1993, p. 49. Directive as last amended by Directive 2004/41/EC of the European Parliament and of the Council (OJ L 157, 30.4.2004, p. 33, corrected by OJ L 195, 2.6.2004, p. 12). (2) OJ L 18, 23.1.2003, p. 11. (3) OJ L 312, 30.11.2007, p. 49. ANNEX ANNEX II PART 1 Regionalised territories for the countries listed in parts 2 and 3 Country Territory Description of territory ISO code Version Argentina AR 01/2004 Whole country AR-1 01/2004 The whole country, except the Provinces of Chubut, Santa Cruz and Tierra del Fuego for the species covered by Decision 79/542/EEC (as last amended) AR-2 01/2004 The Provinces of Chubut, Santa Cruz and Tierra del Fuego for the species covered by Decision 79/542/EEC (as last amended) Brazil BR 01/2004 Whole country BR-1 01/2005 States of Rio Grande do Sul, Santa Catarina, ParanÃ ¡, SÃ £o Paulo and Mato Grosso do Sul BR-2 01/2005 Part of the State of Mato Grosso do Sul (except for the municipalities of Sonora, Aquidauana, Bodoqueno, Bonito, Caracol, Coxim, Jardim, Ladario, Miranda, Pedro Gomes, Porto Murtinho, Rio Negro, Rio Verde of Mato Grosso and CorumbÃ ¡); State of ParanÃ ¡; State of Sao Paulo; Part of the State of Minas Gerais (except the regional delegations of Oliveira, Passos, SÃ £o GonÃ §alo de Sapucai, Setelagoas and BambuÃ ­); State of EspÃ ­ritu Santo; State of Rio Grande do Sul; State of Santa Catarina; State of Goias; Part of the State of Mato Grosso comprising: the regional unit of Cuiaba (except for the municipalities of San Antonio de Leverger, Nossa Senhora do Livramento, Pocone and BarÃ £o de MelgaÃ §o); the regional unit of Caceres (except for the municipality of Caceres); the regional unit of Lucas do Rio Verde; the regional unit of Rondonopolis (except for the municipality of Itiquiora); the regional unit of Barra do GarÃ §a and the regional unit of Barra do Burgres. BR-3 01/2005 States of GoiÃ ¡s, Minas Gerais, Mato Grosso, Mato Grosso do Sul, ParanÃ ¡, Rio Grande do Sul, Santa Catarina and SÃ £o Paulo China CN 01/2007 Whole country CN-1 01/2007 Province of Shandong Malaysia MY 01/2004 Whole country MY-1 01/2004 Peninsular (Western) Malaysia only Namibia NA 01/2005 Whole country NA-1 01/2005 South of the cordon fences which extend from Palgrave Point in the west to Gam in the east South Africa ZA 01/2005 Whole country ZA-1 01/2005 The whole country except: the part of the foot-and-mouth disease control area situated in the veterinary regions of Mpumalanga and Northern provinces, the district of Ingwavuma in the veterinary region of Natal and in the border area with Botswana east of longitude 28 °, and the district of Camperdown in the province of KwaZuluNatal. PART 2 Third countries or parts thereof from which imports of meat products and treated stomachs, bladders and intestines into the EU are authorised (See Part 4 of this Annex for the interpretation of codes used in the table) ISO code Country of origin or part thereof 1. Domestic bovine 2. Farmed cloven-hoofed game (excluding swine) Domestic ovine/caprine 1. Domestic porcine 2. Farmed cloven-hoofed game (swine) Domestic soliped 1. Poultry 2. Farmed feathered game (except ratites) Farmed ratites Domestic rabbit and farmed leporidae Wild cloven-hoofed game (excluding swine) Wild swine Wild soliped Wild leporidae (rabbits and hares) Wild game birds Wild land mammalian game (excluding ungulates, solipeds and leporidae) AR Argentina AR C C C A A A A C C XXX A D XXX Argentina AR-1 (1) C C C A A A A C C XXX A D XXX Argentina AR-2 (1) A (2) A (2) C A A A A C C XXX A D XXX AU Australia A A A A D D A A A XXX A D A BH Bahrain B B B B XXX XXX A C C XXX A XXX XXX BR Brazil XXX XXX XXX A D D A XXX XXX XXX A D XXX Brazil BR-1 XXX XXX XXX A XXX A A XXX XXX XXX A A XXX Brazil BR-2 C C C A D D A C XXX XXX A D XXX Brazil BR-3 XXX XXX XXX A A XXX A XXX XXX XXX A D XXX BW Botswana B B B B XXX A A B B A A XXX XXX BY Belarus C C C B XXX XXX A C C XXX A XXX XXX CA Canada A A A A A A A A A XXX A A A CH Switzerland (3) CL Chile A A A A A A A B B XXX A A XXX CN China B B B B B B A B B XXX A B XXX China CN-1 B B B B D B A B B XXX A B XXX CO Colombia B B B B XXX A A B B XXX A XXX XXX ET Ethiopia B B B B XXX XXX A B B XXX A XXX XXX GL Greenland XXX XXX XXX XXX XXX XXX A XXX XXX XXX A A A HK Hong Kong B B B B D D A B B XXX A XXX XXX HR Croatia A A D A A A A A D XXX A A XXX IL Israel B B B B A A A B B XXX A A XXX IN India B B B B XXX XXX A B B XXX A XXX XXX IS Iceland A A B A A A A A B XXX A A XXX KE Kenya B B B B XXX XXX A B B XXX A XXX XXX KR South Korea XXX XXX XXX XXX D D A XXX XXX XXX A D XXX MA Morocco B B B B XXX XXX A B B XXX A XXX XXX ME Montenegro A A D A D D A D D XXX A XXX XXX MG Madagascar B B B B D D A B B XXX A D XXX MK Former Yugoslav Rep. of Macedonia (4) A A B A XXX XXX A B B XXX A XXX XXX MU Mauritius B B B B XXX XXX A B B XXX A XXX XXX MX Mexico A D D A D D A D D XXX A D XXX MY Malaysia MY XXX XXX XXX XXX XXX XXX XXX XXX XXX XXX XXX XXX XXX Malaysia MY-1 XXX XXX XXX XXX D D A XXX XXX XXX A D XXX NA Namibia (1) B B B B D A A B B A A D XXX NZ New Zealand A A A A A A A A A XXX A A A PY Paraguay C C C B XXX XXX A C C XXX A XXX XXX RS Serbia (5) A A D A D D A D D XXX A XXX XXX RU Russia C C C B XXX XXX A C C XXX A XXX A SG Singapore B B B B D D A B B XXX A XXX XXX SZ Swaziland B B B B XXX XXX A B B A A XXX XXX TH Thailand B B B B A A A B B XXX A D XXX TN Tunisia C C B B A A A B B XXX A D XXX TR Turkey XXX XXX XXX XXX D D A XXX XXX XXX A D XXX UA Ukraine XXX XXX XXX XXX XXX XXX A XXX XXX XXX A XXX XXX US United States A A A A A A A A A XXX A A XXX UY Uruguay C C B A D A A XXX XXX XXX A D XXX ZA South Africa (1) C C C A D A A C C A A D XXX ZW Zimbabwe (1) C C B A D A A B B XXX A D XXX XXX No certificate laid down and meat products and treated stomachs, bladders and intestines containing meat of this species are not authorised. (1) See Part 3 of this Annex for the minimum treatment requirements applicable to pasteurised meat products and biltong. (2) For meat products and treated stomachs, bladders and intestines prepared from fresh meat obtained from animals slaughtered after 1 March 2002. (3) In accordance with the Agreement between the European Community and the Swiss Confederation on trade in agricultural products. (4) The Former Yugoslav Republic of Macedonia; provisional code that does not prejudge in any way the definitive nomenclature for this country, which will be agreed following the conclusion of negotiations currently taking place on this subject in the United Nations. (5) Not including Kosovo as defined by United Nations Security Council Resolution 1244 of 10 June 1999. XXX No certificate laid down and meat products and treated stomachs, bladders and intestines containing meat of this species are not authorised.